Per Curiam:

This is a proceeding in this 'court brought to reverse a judgment of the district eourLt of Franklin county. The errors alleged are in the admission of testimony, and were sought tó be preserved by a case-made. This case contains the pleadings, the testimony, the demurrer to the evidence, and a motion for a new trial, but does not contain the verdict, the ruling of the court on the motion for a new trial, or the judgment. Only inferentially can it be determined in whose favor the verdict was, and nowhere does it appear that the eourt has ever passed upon the motion for a new trial, or *635bas ever rendered a judgment in the case; hence the record is incomplete, and it is impossible for us to reverse the action of the district court. We may not review proceedings in .a trial • until after a final decisioü. The fact of that final decision must affirmatively appear in the record. The- case must therefore be dismissed. (Hockett v. Turner, 19 Kas. 527; Smith v. Moore, 21 Kas. 161.) We may add further, that the ruling of the district court upon the admission of testimony was probably correct. One of the two affidavits objected to was unquestionably sufficient, and probably enough to sustain the action of the court in the admission of the record.